 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          MARTHILDE BRZYCKI,                                CASE NO. C18-1582 MJP

11                                  Plaintiff,                ORDER ON DEFENDANTS’
                                                              MOTION TO EXCLUDE CERTAIN
12                  v.                                        EXPERT TESTIMOMY (DAUBERT
                                                              MOTION)
13          HARBORVIEW MEDICAL CENTER,
            et al.,
14
                                    Defendants.
15

16
            The above-entitled Court, having received and reviewed:
17
            1. Defendants’ Motion to Exclude Certain Expert Testimony for Failure to Satisfy
18
                Daubert v. Merrell Dow Pharmaceuticals, Inc. (Dkt. No. 42),
19
            2. Plaintiff’s Opposition to Defendants’ Motion to Exclude Expert Testimony (Dkt. No.
20
                48),
21
            3. Defendants’ Reply in Support of Motion to Exclude Certain Expert Testimony for
22
                Failure to Satisfy Daubert v. Merrell Dow Pharmaceuticals, Inc. (Dkt. No. 56),
23
     all attached declarations and exhibits, and relevant parts of the record, rules as follows:
24

     ORDER ON DEFENDANTS’ MOTION TO EXCLUDE CERTAIN EXPERT TESTIMOMY (DAUBERT
     MOTION) - 1
 1         IT IS ORDERED THAT the motion is GRANTED IN PART and DENIED IN PART:

 2      1. Elizabeth Schuringa, ARNP, is precluded from testifying at trial as to the following

 3         subject matter identified in Plaintiff’s Expert Witness Disclosure: that Plaintiff’s medical

 4         condition and symptoms appeared to worsen after she began to work with Ms. Roland.

 5      2. Rachell Sternoff, ARNP, is precluded from testifying at trial as to the following subject

 6         matter identified in Plaintiff’s Expert Witness Disclosure: that Plaintiff’s mental and

 7         physical health appeared to worsen as a result of the stresses caused by her interactions

 8         with Harborview managers in 2017.

 9      3. Reid Stell is precluded from testifying at trial as to the following subject matter identified

10         in Plaintiff’s Expert Witness Disclosure: that Plaintiff had or has post-traumatic stress

11         disorder or that any such condition was the result of her work at Harborview.

12

13         Any further issues in this regard may be addressed through motions in limine.

14

15         The clerk is ordered to provide copies of this order to all counsel.

16         Dated March 9, 2020.

17

18
                                           A
                                           Marsha J. Pechman
                                           United States Senior District Judge
19

20

21

22

23

24

     ORDER ON DEFENDANTS’ MOTION TO EXCLUDE CERTAIN EXPERT TESTIMOMY (DAUBERT
     MOTION) - 2
